DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Lizabeth Vice (Reg. # 72,415) on 8/3/22.

The application has been amended as follows: 

Claim 7, line 12: Insert --, wherein the outer wall structure is composed of the light-transmitting resin-- between “waveguide,” and “.”.

Delete claim 8.

Claim 12, line 11: Insert --, wherein the outer wall structure is composed of the light-transmitting resin-- between “waveguide,” and “.”.

Delete claim 13.
Claim 17, line 10: Insert --, wherein the outer wall structure is composed of the light-transmitting resin-- between “structure” and “.”.

Delete claim 19.

Allowable Subject Matter
Claims 7, 9 – 11, 12, 14 – 16, 17 and 20 – 21 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art of record, taken alone or in combination, fails to disclose or render obvious an optical connection structure or a method of forming an optical connection comprising, among other things,  wherein the outer wall structure is composed of the light-transmitting resin. 
The closest relevant prior art of record, Koos et al. (U.S. PG Pub. # 2013/0221550 A1), teaches wherein the air of the cladding directly contacts the resin core (pars. 0065 and 0082) in an embodiment but fails to teach or suggest an outer wall structure having a hollow shape and wherein the wall structure is composed if the light-transmitting resin. Although wall structure 75 is transparent it is not of a hollow shape as claimed and described in the instant application.
Thus, with no teaching from the prior art, and without the benefit of applicant's teachings, there is no motivation for one of ordinary skill in the art to combine/modify the prior art of record in a manner so as to create the claimed invention. 


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAD SMITH whose telephone number is (571)270-1294. The examiner can normally be reached M-F 7:30 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 1-571-272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHAD H SMITH/Primary Examiner, Art Unit 2874